Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING CORPORATE ADVANTAGE VUL A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers Funds managed by the following investment managers are available through the policy: · AllianceBernstein, L.P. · BAMCO, Inc. · BlackRock Investment Management, LLC · Capital Research and Management Company · Columbia Management Advisors, LLC · Directed Services LLC · Evergreen Investment Management Company, LLC · Fidelity Management & Research Co. · Ibbotson Associates · ING Clarion Real Estate Securities L.P. · ING Investment Management Advisors, B.V. · ING Investment Management Co. · J.P. Morgan Investment Management Inc. · Julius Baer Investment Management, LLC · Legg Mason Capital Management, Inc. · Lehman Brothers Asset Management LLC · Marsico Capital Management, LLC · Massachusetts Financial Services Company · Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) · Neuberger Berman, LLC · Neuberger Berman Management Inc. · OppenheimerFunds, Inc. · Pacific Investment Management Company LLC · Pioneer Investment Management, Inc. · T. Rowe Price Associates, Inc. · UBS Global Asset Management (Americas) Inc. · Wells Capital Management, Inc. · Is issued by Security Life of Denver Company. · Is returnable by you during the free look period if you are not satisfied. Premium Payments · Are flexible, so the premium amount and frequency may vary. · Are allocated to the variable account and the fixed account, based on your instructions. · Are subject to specified fees and charges. The Policy Value · Is the sum of your holdings in the fixed account, the variable account and the loan account. · Has no guaranteed minimum value under the variable account. The value varies with the value of the subaccounts you select. · Has a minimum guaranteed rate of return for amounts in the fixed account. · Is subject to specified fees and charges. Death Benefit Proceeds · Are paid if your policy is in force when the insured person dies. · Are calculated under your choice of options: Option 1  the base death benefit is the greater of (1) the amount of base insurance coverage and Term Insurance Rider coverage you have selected, or (2) your policy value plus the refund of premium expense and base policy acquisition charges, if any, multiplied by the appropriate factor described in Appendix A; or Option 2  the total death benefit is the greater of (1) the amount of base insurance coverage and Term Insurance Rider coverage you have selected plus your policy value, or (2) you policy value plus the refund of premium expense and base policy acquisition charges, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Option 3  the total death benefit is the greater of (1) the amount of base insurance coverage and Term Insurance Rider coverage you have selected plus premiums paid minus withdrawals taken and partial withdrawal fees assessed, or (2) your policy value plus the refund of premium expense and base policy acquisition charges, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · Are equal to the base death benefit plus any rider benefits minus any outstanding policy loans and accrued loan interest and unpaid fees and charges. · Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation · We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy, page 66 , for further information about the amount of compensation we may pay. This prospectus describes what you should know before purchasing the ING Corporate Advantage variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 50 The Policys Features and Benefits 3 TAX CONSIDERATIONS 52 Factors You Should Consider Before Purchasing a Tax Status of the Company 52 Policy 6 Tax Status of the Policy 53 Fees and Charges 8 Diversification and Investor Control Requirements 53 THE COMPANY, THE VARIABLE ACCOUNT Tax Treatment of Policy Death Benefits 54 AND THE FIXED ACCOUNT 13 Distributions Other than Death Benefits 54 Security Life of Denver Insurance Company 13 Other Tax Matters 56 The Investment Options 15 ADDITIONAL INFORMATION 59 DETAILED INFORMATION ABOUT THE General Policy Provisions 59 POLICY 19 Distribution of the Policy 66 Underwriting 20 Legal Proceedings 69 Purchasing a Policy 21 Financial Statements 70 Fees and Charges 26 APPENDIX A A-1 Death Benefits 32 APPENDIX B B-1 Optional Term Insurance Rider 37 APPENDIX C C-1 Policy Value 39 MORE INFORMATION IS AVAILABLE Back Cover Special Features and Benefits 42 TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Net Policy Value 5 Fixed Account 3 Policy Date 21 Fixed Account Value 40 Policy Value 39 Loan Account 41 Surrender Value 50 Loan Account Value 41 Valuation Date 40 Monthly Processing Date 27 Variable Account 3 Net Premium 3 Variable Account Value 40 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state.
